DETAILED ACTION
This is a Final Office Action in response to the amendment filed 01/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 12 has been amended. Claims 1-20 are currently pending and have been examined. 
Response to Amendment
The amendment filed 01/27/2022 has been entered.
The amendment is sufficient to overcome the previous objection of claim 12.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant submits on page 7 of the remarks that claims 1-20 are directed to patent eligible subject matter. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), if a claim limitation covers observations or evaluations then it falls within the “mental process” grouping of abstract ideas. Furthermore, if a claim limitation covers business relations, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.
Applicant submits on pages 8-9 of the remarks that the claims are not directed to an abstract idea, rather the claimed system is directed to an improved system for providing warranty for a utility equipment and that the steps claimed cannot be achieved by a human, as 
Applicant submits on pages 9-10 of the remarks that the claims recite additional elements that amount to significantly more than the judicial exception. Examiner notes that aiming to solve a problem of adjusting the warranty of individual authenticated equipment depending upon its usages, operations etc. is not rooted in computer technology and does not recite significantly more than an abstract idea. When determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims merely recite the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception.
Claim Rejections 35 U.S.C. § 103:
Applicant submits on page 12 of the remarks that the combination of Castel in view of Prasad and Grosso does not teach or even suggest every element of the Independent Claim 1. Further, Applicant submits on page 15 of the remarks that the context of Grosso in comparison with Applicant’s present invention relates to two different meanings. Examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
Applicant submits on page 17 of the remarks that nowhere does Grosso disclose about the calculation of the score, let alone using the weighted profiles to calculate the score. Examiner respectfully disagrees and notes that Grosso discloses calculating ratings and scores in at least [0036]; [0042].
Applicant submits on page 18 of the remarks that nowhere in Grosso there is a disclosure about the prediction by a subsystem, let alone prediction of a rate of variation of the asset score associated with the timing of events of the model of the utility equipment. Examiner respectfully disagrees and notes that Grosso discloses a rating that changes over time and predicting a score based on maintenance information (i.e. events) in at least [0059 and [0062].
Applicant submits on page 19 of the remarks that there is no disclosure, teaching, or reasonable suggestion in Castel in view of Prasad, Grosso and Letca about "create a weight profile associated with a plurality of maintenance and operational events and timing of the plurality of events of the utility equipment upon determination of a model of the utility equipment from the usage data", "generate an asset score associated with the model of the utility equipment upon creation of the weight profile based on a plurality of parameters", "an asset score prediction subsystem operatively coupled to the asset score generation subsystem, wherein the asset score prediction subsystem is configured to predict a rate of variation of the asset score associated with the timing of events of the model of the utility equipment" and "a warranty adjustment subsystem operatively coupled to the asset score prediction subsystem, wherein the warranty adjustment subsystem is configured to adjust a warranty period and one or more terms and conditions in a warranty document dynamically (continuously and programmatically) based on the rate of variation of the asset score predicted." Examiner respectfully disagrees. Grosso discloses the uses of weights and ratings (i.e. scores) that change over time (i.e. associated with timing of events) in order to determine risk (See at least [0036]; [0042]; [0059]; [0062]; [0082]; and Letca discloses dynamic offers that include as part of an attribute, different warranty periods.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 112(f): “one or more detection means” recited in claims 1, 4, 5, and 12. The specification [0022] provides a description for the detection means: “In a specific embodiment, the one or more detection means for the at least one authenticated component or the at least one authenticated service may include a wired detection means. In such embodiment, the wired detection means may include a bar code scanning device. In another embodiment, the one or more wireless detection means for detecting the at least one authenticated component or the at least one authenticated service may include at least one of an application of a computing device for scanning the unique encrypted code, a near-field communication (NFC) tag, a radio-frequency identification (RFID) tag or Bluetooth tag, or a wired sensor or touch technology like electronically erasable programmable read-only memory (EEPROM).” The detection means will be interpreted as a hardware device used for scanning.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1 and 12) are directed, in part, to a system and method to provide warranty for a utility equipment. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-11 are directed to a system which falls under the category of a machine, claims 12-20 are directed to a method comprising a series of steps which falls under the category of a process. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations and certain methods of organizing human activity which include business relations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to providing warranty for a utility equipment; detecting… at least one authenticated component or at least one authenticated service for uniqueness and compliance by scanning a unique encrypted code associated with the at least one authenticated component by scanning a unique encrypted code associated with the at least one authenticated component or the at least one authenticated service of a utility equipment using one or more detection means; identifying, by the component detection subsystem, usage and event data of the at least one authenticated component or the at least one authenticated service in the utility equipment based on detection of the at least one authenticated component or the at least one authenticated service; collecting, by a usage data collection subsystem, usage data representative of usage of the at least one authenticated component or the at least one authenticated service via one or more communication platforms for transmission and storage of the usage data to a cloud based platform; creating… a weight profile associated with a plurality of maintenance and operational events and timing of the plurality of events of the utility equipment upon determination of a model of the utility equipment from the usage data; generating… an asset score associated with the model of the utility equipment upon creation of the weight profile based on a plurality of parameters; predicting… a rate of variation of the asset score associated with the timing of events of the model of the utility equipment; and adjusting… a warranty period and one or more terms and conditions in a warranty document dynamically based on the rate of variation of the asset score predicted.
If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Furthermore; if a claim limitation, under its broadest reasonable interpretation, covers business relations, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a system”; “one or more processors”; “a server”; “a component detection subsystem”; “one authenticated component”; “one or more detection means”; “a usage data collection subsystem”; “one or more communication platforms”; “a cloud based platform”; “an asset score generation subsystem”; “an asset score prediction subsystem”; “a warranty adjustment subsystem”. These additional element are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 2 and related text and [0050-0054] to understand that the invention may be implemented in a generic environment that “The server 200 includes processor(s) 230, and memory 210 operatively coupled to the bus 220. The processor(s) 230, as used herein, means any type of computational circuit, such as, but not limited to, a microprocessor, a microcontroller, a complex instruction set computing microprocessor, a reduced instruction set computing microprocessor, a very long instruction word microprocessor, an explicitly parallel instruction computing microprocessor, a digital signal processor, or any other type of processing circuit, or a combination thereof. The memory 210 includes several subsystems stored in the form of executable program which instructs the processor 230 to perform the method steps illustrated in FIG. 1. The memory 210 is substantially similar to a system 100 of FIG.I. The memory 210 has following subsystems: a component detection subsystem 110, a usage data collection subsystem 120, an asset score generation subsystem 130, an asset score prediction subsystem 140 and a warranty adjustment subsystem 150. The component detection subsystem I 10 detects at least one authenticated component or at least one authenticated service for uniqueness and compliance by scanning a unique encrypted code associated with the at least one authenticated component of the utility equipment using one or more detection means. In one embodiment, the component detection subsystem 1 10 identifies usage and event data of the at least one authenticated component or at least one authenticated service or counterfeiting of the at least one authenticated component or at least one authenticated service based on the assets historical data by using the unique encrypted code. In another embodiment, the component detection subsystem 110 also identifies the usage of the at least one authenticated component or the at least one authenticated service using one or more artificial intelligence techniques in an absence of unique encrypted code or disconnection of the asset. The usage data collection subsystem 120 to collect usage data representative of usage of the at least one authenticated component or the at least one authenticated service via one or more communication platforms for transmission and storage of the usage data to a cloud-based platform. The asset score generation subsystem 130 creates a weight profile associated with multiple maintenance and operational events and timing of the multiple events of the utility equipment upon determination of a model of the utility equipment from the usage data. The asset score generation subsystem 130 also generates an asset score associated with the model of the utility equipment upon creation of the weight profile based on the multiple parameters. The asset score prediction subsystem 140 to predict a rate of variation of the asset score associated with the timing of events of the model of the utility equipment. The warranty adjustment subsystem 150 modifies a warranty period and one or more terms and conditions in a warranty document dynamically based on the rate of variation of the asset score predicted. The bus 220 as used herein refers to be internal memory channels or computer network that is used to connect computer components and transfer data between them. The bus 220 includes a serial bus or a parallel bus, wherein the serial bus transmits data in bit-serial format and the parallel bus transmits data across multiple wires. The bus 220 as used herein, may include but not limited to, a system bus, an internal bus, an external bus, an expansion bus, a frontside bus, a backside bus and the like.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-11, 13-20 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0101058 (hereinafter; Castel) in view of US Pub. No. 2014/0297545 (hereinafter; Prasad), further in view of US Pub. No. 2014/0142989 (hereinafter; Grosso) and further in view of US Pub. No. 2013/0185161 (hereinafter; Letca).
Regarding claims 1 and 12, Castel discloses:
A system; a method to provide warranty for a utility equipment, the system; the method comprising: one or more processors hosted on a server: Castel [0014]; [0108] disclose processing data including warranty information.
and identify usage and event data of the at least one authenticated component or the at least one authenticated service in the utility equipment based on detection of the at least one authenticated component or the at least one authenticated service: Castel [0123] discloses a data harvesting unit that may be configured to extract information regarding usage or performance of an appliance.
a usage data collection subsystem operatively coupled to the component detection subsystem, wherein the usage data collection subsystem is configured to collect usage data representative of usage of the at least one authenticated component or the at least one authenticated service via one or more communication platforms for transmission and storage of the usage data to a cloud based platform; Castel [0123] discloses The data harvesting unit (24) may be configured to extract information regarding the usage or performance of the particular washing machine, and possibly other related parameters. Usage of such an appliance may vary significantly from household to household. The data processing rules (42) may include rules for determining when, based on the data processing rules (32) certain maintenance actions may need to be initiated, such as for example the notification of the central server computer (34) that a particular part, such as a washing machine belt may need to be replaced soon; [0126-0127]; Fig. 1 disclose the platform includes one or more central hubs. The central hub may be implemented by the central server computer or by a server farm. The central hub may also be implemented by a cloud network.
an asset score generation subsystem operatively coupled to the usage data collection subsystem, wherein the asset score generation subsystem is configured to: [Castel [0123-0124] disclose the data harvesting unit may be configured to extract information regarding the usage or performance of the particular washing machine, and possibly other related parameters; The data processing rules may include rules for determining when, based on the data processing rules certain maintenance actions may need to be initiated; the data processing unit may also be programmed to generate for example one or more appliance health scores or measures, and optionally when one or more of these health scores or measures reach certain levels or thresholds, the data harvesting unit may send one or more maintenance information messages to the central server computer.
Although Castel discloses a system to provide warranty for a utility equipment that uses scores, Castel does not specifically disclose scanning a unique encrypted code associated with an authenticated component or service. However, Prasad discloses the following limitations:
a component detection subsystem configured to: detect at least one authenticated component or at least one authenticated service for uniqueness and compliance by scanning a unique encrypted code associated with the at least one authenticated component or the at least one authenticated service of the utility equipment using one or more detection means; Prasad discloses [0011] discloses A synchronization system for counterfeit or stolen merchandise that is capable of use by an individual consumer to identify prospective purchases in detail in a synchronistic way which enables a user to scan a product for a unique identifier with a personal mobile device such as a cell-phone and synchronize communications with OEM's regarding the status and/or validity of the item has not been previously identified; [0014] discloses the consumer scans the unique indicia, symbology, or code, such as a barcode or matrix barcode using the embodied mobile synchronization APP on his or her mobile device or smart phone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system to provide warranty that uses assets scores of Castel with the mobile software application that scans indicia including a barcode of Prasad in order to verify status of whether an OEM product is genuine (Prasad abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Although Castel discloses a system to provide warranty for a utility equipment that uses scores, Castel does not specifically disclose a weight profile. However, Grosso discloses the following limitations:
create a weight profile associated with a plurality of maintenance and operational events and timing of the plurality of events of the utility equipment upon determination of a model of the utility equipment from the usage data; Grosso [0082-0083] disclose he one or more maintenance events identified by the computerized predictive model may then output to a business logic processor. From the output of the computerized predictive model, the business logic processor may determine an insurance risk of the asset when the event is (or is) performed. The business logic processor may look up an insurance risk of a particular asset in a table. The insurance risk may be further based on additional information related to the asset, for example and without limitation, an asset price, a cost of a maintenance event, etc. If the model outputs more than one maintenance event for an asset, the business logic processor can calculate an aggregate risk rating. The insurance risks associated with the maintenance events may be weighted by the confidence level or likelihood of each maintenance event and summed. Alternatively, the insurance risks may be weighted according to the rankings of the confidence level. 
and generate an asset score associated with the model of the utility equipment upon creation of the weight profile based on a plurality of parameters; Grosso [0036]; [0042]; disclose calculating a risk or safety score for an asset; an aggregate risk rating based on multiple safety scores; calculating risk and/or maintenance scores, calculating safety ratings. 
an asset score prediction subsystem operatively coupled to the asset score generation subsystem, wherein the asset score prediction subsystem is configured to predict a rate of 26variation of the asset score associated with the timing of events of the model of the utility equipment, Grosso [0059] discloses a rating that changes over time; [0062] discloses predicting a score based on maintenance information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system to provide warranty that uses assets scores of Castel with the system and method for asset rating of Grosso that uses weights and ratings in order to determine risk, pricing and servicing assets insurance (Grosso [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Although Castel discloses a system to provide warranty for a utility equipment that uses scores, Castel does not specifically disclose dynamically adjusting the warranty. However, Letca discloses the following limitations:
and a warranty adjustment subsystem operatively coupled to the asset score prediction subsystem, wherein the warranty adjustment subsystem is configured to adjust a warranty period and one or more terms and conditions in a warranty document dynamically based on the rate of variation of the asset score predicted. Letca [0274-0290] disclose calculating multiple dynamic offers, an example describes attributes for two dynamic offers that include a longer and a shorter warranty period, a 3 year warranty and a 1 year warranty.
Regarding claim 2, Castel discloses:
The system of claim 1, wherein the server comprises a remote server. Castel [0111] discloses a remote management server that may include any type of computer memory that is located either internally or externally such as, for example, random-access memory (RAM), read-only memory (ROM), compact disc read-only memory (CDROM), electro-optical memory, magneto-optical memory, erasable programmable read-only memory (EPROM), and electrically-erasable programmable read-only memory (EEPROM), or the like.
Regarding claim 3, Castel discloses:
The system of claim 1, wherein the at least one authenticated component comprises at least one of a component of an industrial utility equipment, a component of a commercial utility equipment, a component of a consumer utility equipment or a combination thereof. Castel [0211-0213] disclose a consumer layer; one or more tools that enable consumers to manage (A) their various information related to appliances, and (B) their communications with service businesses; In one implementation, the platform (10) includes a consumer utility (82), which may be implemented as a set of utilities. For example consumer utility (82) may enable a consumer define a series of web pages (or "consumer area" (84)) that may be linked to the server computer program (52) and to the database (53), but may be accessible to the consumer only.
Regarding claim 4, Castel discloses:
The system of claim 1, wherein the one or more detection means comprises a wired detection means. Castel [0110] discloses The data harvesting layer may be connected to a data storage device directly.
Regarding claim 5, Castel discloses:
The system of claim 1, wherein the one or more detection means comprises a wireless detection means. Castel [0239-02241] disclose smart appliances that connect wirelessly to the internet to obtain and send information.
Regarding claim 6, Castel discloses: 
The system of claim 1, wherein the plurality of events comprises at least one of a periodic scheduled maintenance event, a repair event, an accident event, an audit event, a financial event, a routine maintenance event or a combination thereof. Castel [0121] discloses the data processing unit may be configured to only send information to the central server computer, in the form of maintenance information messages, when based on application of the data processing rules the data processing unit determines that maintenance action is required, or when new maintenance information is received, a change in status occurs, a trigger event occurs, and so on.
Regarding claim 7, although Castel discloses a system to provide warranty for a utility equipment that uses scores, Castel does not specifically disclose a score numerical expression. However, Grosso discloses the following limitations:
The system of claim 1, wherein the weight profile is created based on assignment of a weight factor associated with the plurality of events corresponding to the model of the utility equipment. Grosso [0057] discloses a score associated with maintenance events. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system to provide warranty that uses assets scores of Castel with the system and method for asset rating of Grosso that uses weights and ratings in order to determine risk, pricing and servicing assets insurance (Grosso [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 8, Castel discloses:
The system of claim 7, wherein the weight factor is determined by an original equipment manufacturer based on at least one of historical data corresponding to the plurality of events, anecdotal experience corresponding to the plurality of events or a combination thereof. Castel [0240] discloses a data harvesting layer that automatically monitors the appliance health and usage history of the device from CMMS firmware installed by the manufacturer. 
Regarding claim 9, Castel discloses
The system of claim 1, wherein the asset score generation subsystem is configured to normalize a weight factor using one or more normalization techniques for generation of the asset score associated with the model of the utility equipment. Castel [0157]; [0176] discloses a data normalization layer that enables data to be stored in a manner that supports big data storage, data mining, and transactions. 
Regarding claim 10, Castel discloses: 
The system of claim 1, wherein the plurality of parameters comprise at least one of performance of the utility equipment, wherein the at least one of performance of the utility equipment comprises telemetry of the at least one utility equipment, usage data of the at least one authenticated component, ambient weather and environmental conditions, an operator's handling skill or performance, the plurality of events, timely maintenance of the at least one utility equipment usage of genuine service from authorized certified personnel or a combination thereof. Castel [0123-0124] disclose the data harvesting unit may be configured to extract information regarding the usage or performance of the particular washing machine, and possibly other related parameters; The data processing unit may also be programmed to generate for example one or more appliance health scores or measures, and optionally when one or more of these health scores or measures reach certain levels or thresholds, the data harvesting unit may send one or more maintenance information messages to the central server computer.
Regarding claim 11, although Castel discloses a system to provide warranty for a utility equipment that uses scores, Castel does not specifically disclose a score numerical expression. However, Grosso discloses the following limitations:
The system of claim 1, wherein the asset score comprises a numerical expression for analyzes of the plurality of events of the utility equipment. Grosso [0081] discloses The computerized predictive model may also calculate a value, such as a confidence level or likelihood, indicating a level of certainty that a maintenance event should be associated with the asset. The computerized predictive model may also return an estimation error.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system to provide warranty that uses assets scores of Castel with the system and method for asset rating of Grosso that uses weights and ratings in order to determine risk, pricing and servicing assets insurance (Grosso [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 13, Although Castel discloses a system to provide warranty for a utility equipment that uses scores, Castel does not specifically disclose a weight profile. However, Grosso discloses the following limitations:
The method of claim 12, comprising generating, by the asset score generation subsystem, an asset score for one or more factors associated with the model of the utility equipment, wherein the one or more factors comprise dynamic calculation of resale value, dynamic dispatch, dynamic parts inventory, dynamic technician pricing, dynamic training, dynamic parts pricing and dynamic repair recommendations. Grosso [0021] discloses a score might be used to determine a premium price, a premium adjustment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system to provide warranty that uses assets scores of Castel with the system and method for asset rating of Grosso that uses weights and ratings in order to determine risk, pricing and servicing assets insurance (Grosso [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 14, although Castel discloses a system to provide warranty for a utility equipment that uses scores, Castel does not specifically disclose dynamically adjusting the warranty. However, Letca discloses the following limitations:
The method of claim 12, wherein adjusting the warranty period comprises dynamically increasing the warranty period based on an incremental rate of the asset score. Letca [0274-0290] disclose calculating multiple dynamic offers, an example describes attributes for two dynamic offers that include a longer and a shorter warranty period, a 3 year warranty and a 1 year warranty.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system to provide warranty that uses assets scores of Castel with the conditional dynamic offers that provide dynamic adjustments to warranty periods of Letca in order to give selling actors the abilities to sell products and services based on buying actors interest in buying products (Letca [0038]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 15, although Castel discloses a system to provide warranty for a utility equipment that uses scores, Castel does not specifically disclose dynamically adjusting the warranty. However, Letca discloses the following limitations:
The method of claim 12, wherein adjusting the warranty period comprises dynamically decreasing the warranty period based on a decremental rate of the asset score.  Letca [0274-0290] disclose calculating multiple dynamic offers, an example describes attributes for two dynamic offers that include a longer and a shorter warranty period, a 3 year warranty and a 1 year warranty.     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system to provide warranty that uses assets scores of Castel with the conditional dynamic offers that provide dynamic adjustments to warranty periods of Letca in order to give selling actors the abilities to sell products and services based on buying actors interest in buying products (Letca [0038]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 16, although Castel discloses a system to provide warranty for a utility equipment that uses scores, Castel does not specifically disclose dynamically adjusting the warranty. However, Letca discloses the following limitations:
The method of claim 12, wherein adjusting the warranty period comprises adjusting a duration of the warranty document till an expiry date. Letca [0274-0290] disclose calculating multiple dynamic offers, an example describes attributes for two dynamic offers that include a longer and a shorter warranty period, a 3 year warranty and a 1 year warranty; [0138] discloses to identify the dynamic offers, time frames and expiration deadlines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system to provide warranty that uses assets scores of Castel with the conditional dynamic offers that provide dynamic adjustments to warranty periods of Letca in order to give selling actors the abilities to sell products and services based on buying actors interest in buying products (Letca [0038]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 17, although Castel discloses a system to provide warranty for a utility equipment that uses scores, Castel does not specifically disclose dynamically adjusting the warranty. However, Letca discloses the following limitations:
The method of claim 12, wherein adjusting the one or more terms and conditions comprise adjusting at least one of a warranty type, a warranty scope, a warranty risk, a warranty reward or a combination thereof. Letca [0506] discloses a warranty adjustment based on a marketing campaign targeting loyal buying actors (i.e. warranty reward).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system to provide warranty that uses assets scores of Castel with the conditional dynamic offers that provide dynamic adjustments to warranty periods of Letca in order to give selling actors the abilities to sell products and services based on buying actors interest in buying products (Letca [0038]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.  
Regarding claim 18, Castel discloses:
The method of claim 12, comprising providing, by an inventive provisioning subsystem, one or more dynamic incentives to a user based on the asset score generated. Castel [0011] discloses providing incentives to consumers to engage in maintenance actions; [0184] discloses an incentive platform that may include incentives for users to create high quality maintenance documents, based on output from the scoring mechanisms. 
Regarding claim 19, Castel discloses:
The method of claim 18, wherein providing the one or more dynamic incentives comprises providing at least one of a rebate, a discount, a coupon, a virtual cash, a redeem point, a resale value amount or a combination thereof. Castel [0198-0200] disclose Incentives may include for example loyalty points or badges; the incentive platform may also incorporate various gamification processes for encouraging users to share information or resources. In one aspect of a possible implementation, consumers may receive discounts on their maintenance charges. For example, consumers who have a track record of keeping their service appointments may receive a discount after a certain period of time.
Regarding claim 20, Castel discloses:
The method of claim 12, comprising sending, by a notification subsystem, an alert to the user for notifying a replacement of the at least one authenticated component in the utility equipment based on a predefined requirement. Castel [0123] discloses The data processing rules may include rules for determining when, based on the data processing rules certain maintenance actions may need to be initiated, such as for example the notification of the central server computer that a particular part, such as a washing machine belt may need to be replaced soon.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2011/0295756 (Drew et al.) discloses Flexible Extended Product Warranties.
US Pub. No. 2005/0273349 (Abedi et al.) discloses a System and Method for Establishing Warranty Costs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/             Examiner, Art Unit 3683

/TIMOTHY PADOT/             Primary Examiner, Art Unit 3683